Citation Nr: 0919991	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for paranoid personality 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to December 
1984, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Manchester, New Hampshire, Regional Office 
(RO), which determined that new and material evidence to 
reopen a service connection claim for paranoid personality 
disorder had not been received, and denied service connection 
for an acquired psychiatric disorder.  The Veteran disagreed 
with such decisions and subsequently perfected appeals.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal, despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issue 
regarding new and material evidence to reopen a service 
connection claim for paranoid personality disorder is 
appropriately captioned as above.  

In October 2005, the Board remanded this claim to the RO for 
additional development, including proper notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), and a 
Statement of the Case (SOC) regarding the Veteran's service 
connection claim for an acquired psychiatric disorder, as 
required by 38 C.F.R. 
§ 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999) 
(holding that where a notice of disagreement is filed, but a 
SOC has not been issued, the Board must remand the claim so 
that a SOC may be issued).  That development was completed 
and the case was returned to the Board for appellate review.

In April 2006, the Board again remanded this claim to the RO 
for additional development, including proper VCAA notice as 
requested in the Board's October 2005 Remand (see Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated)), treatment records not already of 
record, and a VA examination regarding the  
etiology of the Veteran's claimed psychiatric disorder.  That 
development was completed and the case was returned to the 
Board for appellate review. 


FINDINGS OF FACT

1.  In an August 1986 rating decision, the RO denied the 
Veteran's service connection claim for paranoid personality 
disorder, including a nervous condition; the Veteran was 
provided notice of the decision and of his appellate rights.

2.  The Veteran did not appeal the August 1986 rating 
decision, and such decision became final.

3.  The evidence received since the RO's August 1986 rating 
decision is not duplicative or cumulative of evidence 
previously of record, but does not raise a reasonable 
possibility of substantiating the Veteran's service 
connection claim for paranoid personality disorder.

4.  The Veteran has been variously diagnosed with depression 
not otherwise specified, bipolar mood disorder secondary to 
general medical conditions of a 1986 traumatic brain injury, 
impulse control disorder, pedophilia, mood disorders 
secondary to a general medical condition, and dysthymia.

5.  Although the Veteran's service treatment records (STRs) 
show complaints of psychiatric symptoms upon discharge, there 
is no objective evidence relating a current diagnosis of any 
acquired psychiatric disorder to his active service or any 
incident therein; and a psychosis was not exhibited within 
the first post-service year.  



CONCLUSIONS OF LAW

1.  The RO's unappealled August 1986 decision that denied 
service connection for a paranoid personality disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (1986) (current version 
2008).

2.  Evidence received since the RO's August 1986 rating 
decision is not new and material; the claim of entitlement to 
service connection for paranoid personality disorder is 
therefore not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§§ 3.156(a), 3.303, 4.9 (2008). 

3.  An acquired psychiatric disorder was not incurred in or 
aggravated in service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applications to Reopen

Duties to Notify and Assist

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran on May 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Here, in an August 1986 rating decision, the RO denied 
service connection for paranoid personality disorder on the 
basis that the disorder is "a constitutional or 
developmental abnormality and not a ratable disability for VA 
purposes."  Because the Veteran did not submit a Notice of 
Disagreement to initiate appellate review and a Substantive 
Appeal to perfect an appeal of the RO's August 1986 rating 
decision, that determination became final, based on the 
evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1986) (current version 2008).  The evidence of record when 
the RO decided the claim in August 1986 included the 
Veteran's STRs; private treatment records from the New 
Hampshire Department of Corrections Division of Medical and 
forensic Services (Dr. J.K.); and statements submitted by or 
on behalf of the Veteran. 

In October 2002, the Veteran sought to reopen his service 
connection claim for paranoid personality disorder.  See 
October 2002 Hand-Written Statement from the Veteran.  In a 
February 2003 rating decision, the RO denied the Veteran's 
claim to reopen the service connection claim for paranoid 
personality disorder because there was no new and material 
evidence to reopen the claim, and further found that 
"paranoid personality disorder is not a ratable disability 
for VA purposes."

Evidence associated with the claims file since the prior 
final August 1986 rating decision includes statements and 
written argument submitted by or on behalf of the Veteran; 
private treatment records from Transitional Housing Services 
(Dr. P.D.) and the New Hampshire Hospital, including an 
independent psychiatric evaluation report from Dr. T.B.; and 
a hearing transcript of a hearing before a Decision Review 
Officer (DRO). 

On review, the Board finds that, since the August 1986 rating 
decision, new and material evidence has not been received to 
reopen the service connection claim for paranoid personality 
disorder.  Although some of the evidence/records received, 
including the Veteran's private treatment records from 
Transitional Housing Services (Dr. P.D.) and the New 
Hampshire Hospital, including an independent psychiatric 
evaluation report from Dr. T.B., is new evidence in that the 
records were not previously submitted to agency 
decisionmakers (see 38 C.F.R. § 3.156(a)), the newly 
submitted evidence in its entirety is not material to the 
Veteran's service connection claim for paranoid personality 
disorder.  

In this regard, the claims folder contains treatment records 
dated November 2004 to March 2007 from Transitional Housing 
Services (Dr. P.D.), the New Hampshire Hospital, and Dr. 
T.B., which variously diagnosed the Veteran with bipolar mood 
disorder secondary to general medical conditions of a 1986 
traumatic brain injury, personality disorder not otherwise 
specified, impulse control disorder, pedophilia, personality 
and mood disorders secondary to a general medical condition, 
dysthymia, and personality change due to traumatic brain 
injury in 1986.  See November 2004 to February 2006 
Conditional Discharge Summary Report, New Hampshire Hospital; 
July 2005 to August 2005 Neuropsychological Evaluation 
Report, New Hampshire Hospital; February 2006 Comprehensive 
Psychological Evaluation Report, Transitional Housing 
Services; March 2007 Independent Psychiatric Evaluation 
Report, Dr. T.B.  These treatment records do not offer any 
opinion regarding the relationship between the Veteran's 
paranoid personality disorder and his service.  

Further, review of other newly submitted evidence, including 
the November 2003 DRO Hearing Transcript and statements 
submitted by the Veteran and his representative, offers no 
medical evidence or opinion establishing a relationship 
between the Veteran's paranoid personality disorder 
disability and service.  As noted, "material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The newly received evidence does not 
relate to whether the Veteran's paranoid personality disorder 
occurred in or was otherwise caused by service.  

In sum, a review of the record yields no competent medical 
evidence relating the Veteran's paranoid personality disorder 
to his active service.  But, more importantly, the Board 
notes that developmental defects, such as personality 
disorders that are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, are not diseases 
or injuries within the meaning of applicable legislation.  
Thus, generally speaking, a personality disorder cannot be 
service connected as a matter of VA regulation. 38 C.F.R. §§ 
3.303(c), 4.9 (2008).  

In light of the above discussion, the Board finds that all 
evidence submitted since the August 1986 rating decision is 
not considered new and material for the purpose of reopening 
the service connection claim for paranoid personality 
disorder. 

Service Connection Claim

Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by December 2002, 
November 2005, May 2006, and March 2009 letters.  These 
letters fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate his 
service connection claim; and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In attachments to a May 2006 notice letter and May 2009 
Supplemental Statement of the Case, the RO also advised the 
Veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, service personnel records, private treatment 
records, a DRO Hearing Transcript, and statements of the 
Veteran and his representative.  The Veteran requested and 
was provided a personal hearing before a Decision Review 
Officer at the RO which was scheduled for November 4, 2003.  
The Veteran did not request a hearing before the Board.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

It is noted that the Veteran was scheduled to undergo a VA 
examination regarding the etiology of any acquired 
psychiatric disorder at the VA Medical Center (VAMC) in 
Manchester, New Hampshire.  However, the Veteran refused to 
undergo a VA examination at that location.  See March 2009 
Notice Letter.  The VA provided the Veteran the opportunity 
to select another location for his VA examination (see id.); 
however, the Veteran did not respond.  The Court has held 
that "[t]he duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record; however, when 
the examination is scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or death 
of an immediate family member.  Since the Veteran failed to 
report to his VA examination and has not shown good cause as 
to his failure to report or requested the examination 
rescheduled, the claim must be decided based the evidence of 
record.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as psychosis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The Veteran is seeking service connection for an acquired 
psychiatric disorder, which he maintains is related to his 
active service.  

On review of the record, the Board finds that service 
connection for an acquired psychiatric disorder is not 
warranted.  The Veteran has a current psychiatric disability 
to meet the threshold requirement for service connection.  
See Brammer, 3 Vet. App. at 225.  In this regard, the record 
shows that the Veteran is currently diagnosed as depression 
not otherwise specified, bipolar mood disorder secondary to 
general medical conditions of a 1986 traumatic brain injury, 
impulse control disorder, pedophilia, mood disorders 
secondary to a general medical condition, and dysthymia.  See 
December 2002 Private Treatment Letter from New Hampshire 
Department of Corrections Division of Medical and forensic 
Services (Dr. J.K.); November 2004 to February 2006 
Conditional Discharge Summary Report, New Hampshire Hospital; 
July 2005 to August 2005 Neuropsychological Evaluation 
Report, New Hampshire Hospital; February 2006 Comprehensive 
Psychological Evaluation Report, Transitional Housing 
Services; March 2007 Independent Psychiatric Evaluation 
Report, Dr. T.B.  Although the Veteran has been diagnosed 
with a current psychiatric disorder, there is no true 
indication that his disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  

There is no evidence of treatment and diagnoses of a 
psychosis in-service, including depression not otherwise 
specified, bipolar mood disorder secondary to general medical 
conditions of a 1986 traumatic brain injury, impulse control 
disorder, pedophilia, mood disorders secondary to a general 
medical condition, and dysthymia.  The Veteran's STRs contain 
complaints of depression, nervousness, and insomnia upon 
discharge.  See December 1984 Discharge Examination.  
However, the Veteran was diagnosed with personality disorder 
rule out psychosis, and paranoid personality traits.  See 
November 1984 Admission Note, Loring Air Force Base; December 
1984 Emergency Care and Treatment Report; December 1984 Air 
Force Certificate, Director of Base Medical Services, Loring 
Air Force Base.  Further, on the December 1984 Emergency Care 
and Treatment Report, the Veteran complained of personal 
problems which resulted in drinking to excess, breaking 
windows in his dorm, and his arrest; as noted, no evidence of 
affective disorder or psychosis was noted.  The Veteran was 
subsequently decertified from performing his security duties 
and transferred to the transportation unit due to anti-social 
behavior and marginal impulse control.  See March 1984 
Progress Note. 
 
Further, even assuming a diagnosis of any psychosis in-
service, there is no probative and positive medical nexus 
evidence revealing a relationship between the Veteran's 
claimed and diagnosed psychoses and his service.  As noted, 
the Veteran declined a VA examination at the Manchester VAMC 
and failed to request another location for a VA examination.  
 
Lastly, there is also no evidence of psychosis within the 
first post-service year.  See 38 C.F.R. §§ 3.307, 3.309 
(2008).  In fact, the first indication of any psychiatric 
disability is a December 2002 Private Treatment Letter from 
New Hampshire Department of Corrections Division of Medical 
and forensic Services (Dr. J.K.), dated approximately 
eighteen years post-service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board acknowledges the Veteran's contention that he was 
presumed mentally sound upon entry to service, and post-
service he was diagnosed with psychiatric disorders he did 
not have before service.  See November 2003 DRO Hearing 
Transcript.  Even if it is presumed that the Veteran was 
mentally sound upon entry to service, as discussed above, 
there is no probative and positive medical nexus evidence 
showing a relationship between the Veteran's claimed and 
diagnosed psychoses and his service.    

In sum, the Board finds the only evidence relating the 
Veteran's psychiatric disorders to service is the Veteran's 
own statements.  The Board notes that the Veteran is 
competent to describe his psychiatric symptomatology.  See 
Layno, 6 Vet. App. at 469.  However, the Veteran's opinion, 
as to a medical matter, is without probative value because 
he, as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See, e.g., Routen, 10 Vet. App. at 186; 
Espiritu, 2 Vet. App. at 494-95.
 
For the reasons discussed above, the Board concludes that an 
acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred therein.

The benefit-of-the-doubt doctrine has been considered; 
however, as the preponderance of the evidence is against the 
claim, it is inapplicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b); see also Gilbert, 1 Vet. App. at 54.          


ORDER

New and material evidence to reopen a service connection 
claim for paranoid personality disorder has not been 
received; the appeal is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


